289 F.2d 902
Edward M. STUART and The John E. Stuart Company, Appellants,v.Theodore C. MEEKER, doing business as Tri-State Engineering & Service Co., Appellee.
No. 16060.
United States Court of Appeals District of Columbia Circuit.
Argued April 28, 1961.
Decided May 11, 1961.
Petition for Rehearing En Banc Denied June 7, 1961.

Mr. J. Robert Carey, Washington, D. C., with whom Messrs. Michael F. Keogh and John F. Costello, Washington, D. C., were on the brief, for appellants.
Mr. John F. Burke, Washington, D. C., also entered an appearance for appellants.
Mr. John L. Ingoldsby, Jr., Washington, D. C., with whom Mr. Patrick J. Head, Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and PRETTYMAN Circuit Judges.
PER CURIAM.


1
The parties had been partners in an air conditioning business. Stuart sold his interest to Meeker and agreed that for two years he would not "interfere" with Meeker's business, but would work for him as a part-time employee. Meeker sued Stuart for alleged violations of the dissolution agreement and was awarded damages and other relief. Stuart appeals.


2
We accept the trial court's interpretation of the dissolution agreement, and are of the opinion that the evidence supported its decision.


3
Affirmed.